Citation Nr: 0524423	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for traumatic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from March 1944 to August 
1966.

This appeal arises from a January 1996 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the veteran's claim for 
service connection for a low back condition, granted the 
claim, and assigned a disability rating of 20 percent.  The 
veteran submitted a Notice of Disagreement.  While a 
Statement of the Case was not afforded to the veteran, the 
Board denied the veteran's claim for an increased rating by 
decision dated in February 1998.  Because the Board did not 
then have jurisdiction over the veteran's claim for an 
increased rating, its February 1998 decision has been vacated 
and this decision issued in its stead.

In this regard, although the veteran submitted an claim for 
an increased rating in July 2002, and this matter has been 
certified for review of the subsequent October 2002 rating 
decision, the Board has undertaken review of the veteran's 
claim since its submission in August 1994.  See 38 C.F.R. § 
19.35  (Certification is for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue).  

In June 2004, the veteran testified in a hearing before a 
Veterans Law Judge who is no longer with the Board.  In 
accordance with VA regulations, the veteran was offered the 
opportunity to testify at another personal hearing.  However, 
he declined this opportunity.  

The record also shows that effective April 2005, the veteran 
is in receipt of a total disability evaluation based upon 
individual unemployability.  In correspondence received in 
February 2004, the veteran raised claims of service 
connection for erectile dysfunction and for urinary 
incontinence.  Because these matters have not been 
adjudicated by the RO, they are referred to the RO for 
appropriate action. 




FINDINGS OF FACT

1.  For the period from April 5, 1994 through October 27, 
2004, the service-connected lumbar spine disability was 
manifested by moderate limitation of motion.  

2.  For the period from October 28, 2004, the service-
connected lumbar spine disability is manifested by severe 
limitation of motion with mild neurological symptoms without 
objective evidence of any incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent, 
for traumatic arthritis of the lumbar spine have not been met 
for the period from August 5, 1994 through October 27, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5292, (as in 
effect prior to September 26, 2003), DC 5242 (as in effect 
after September 26, 2003).

2.  The criteria for an evaluation in excess of 40 percent 
for traumatic arthritis of the lumbar spine have not been met 
for the period beginning October 28, 2004.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7,  4.71a, DC 5242 (as in effect after September 26, 2003).

3.  A separate neurological rating is assigned for mild 
incomplete paralysis of the sciatic nerve, effective October 
28, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 4.124a, Diagnostic 
Code 8520 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the veteran's 
claim for an increased evaluation, the Board must first 
determine whether the veteran has been apprised of the law 
and regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claim; and whether the 
claim has been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
it was held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision (i.e., that of the RO) on a claim for VA benefits.  
In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
comply strictly with all relevant provisions of the VCAA.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in October 2004.  The letter 
fully provided notice of elements (1), (2) and (3).  A 
separate letter advising the veteran of what evidence would 
substantiate his claim was provided to him in February 2005, 
and specifically informed him that such evidence would 
include that which would show a worsening of his disorder.   
In addition, by virtue of the Board decision on appeal, the 
April 2005 Supplemental Statement of the Case ("SSOC"), the 
veteran was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  This SSOC also fulfilled the requirements of 
element (4), by supplying the veteran with the complete text 
of 38 C.F.R. § 3.159(b)(1).

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
the VCAA essentially seeks to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The initial VCAA letter was not provided to the veteran prior 
to the RO's initial denial of his claim.  The 38 C.F.R. 
§ 3.159(b) compliant language was provided to him after the 
initial adjudication of the claim.  However, when considering 
the notification letters and the other documents described 
above, it cannot be doubted that the veteran was aware of 
what evidence would substantiate his petition to reopen his 
claim, and that it was ultimately his responsibility to 
provide such evidence to VA.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the RO letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of his claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.


VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs"), and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.


The Merits of the Claim:
Evaluation of Traumatic Arthritis of the Lumbar Spine

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his back disorder, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged." Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).  


Additional considerations apply in evaluating disabilities of 
the joints and disabilities evaluated based upon limitation 
of motion.  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The United States Court of Appeals for Veterans Claims 
("Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  As noted, 
the DeLuca decision must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59

Regulations governing the evaluation of back disabilities 
were amended during the course of the veteran's appeal.  When 
a law or regulation changes after the claim has been filed or 
reopened and before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet App 312-13 (1991). When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded. 38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000. As 
a result, prior to each respective effective date, the Board 
may apply only the previous version of the rating criteria. 

Since service connection was granted for his lumbar spine 
disorder, and prior to revision of the rating schedule, the 
veteran's disability was rated under Diagnostic Code (DC) 
5010 for arthritis due to trauma.  Arthritis shown by X-ray 
studies is rated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  
Thus, the scheduler rating for limitation of motion of the 
lumbar spine was applicable.  Under this Diagnostic Code, a 
10 percent rating was warranted for slight limitation.  A 20 
percent rating was warranted for moderate limitation. A 40 
percent rating was warranted for severe limitation.  38 
C.F.R. §4.71a, DC 5292 (2002).  

The Board must also consider the possibility of a higher 
rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Prior to September 23, 
2002, DC 5293, which pertained to intervertebral disc 
syndrome, allowed a maximum 60 percent rating, provided there 
was pronounced disc disease, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A 40 percent rating is 
assigned for severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  Moderate 
intervertebral disc syndrome, with recurring attacks, was 
assigned a 20 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

The rating criteria for limitation of motion of the lumbar 
spine did not change between September 23, 2002 and September 
26, 2003.  However, under DC 5293, as in effect from 
September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes, over 
the past 12 months, or by combining under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the last 12 months.  
A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  A 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine was instituted.   See 68 
Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (effective Sept. 
26, 2003).  The veteran's disability would be rated under DC 
5242 for Degenerative Arthritis of the Spine applying this 
formula.  Under the formula, a 20 percent evaluation is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted if forward flexion of the 
cervical spine is 15 degrees or less; or, for favorable 
ankylosis of the entire cervical spine.  Ratings in excess of 
30 percent require ankylosis of the entire cervical spine.  
These evaluations are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. Id.  This clearly implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated 
in the rating assigned under the general rating formula.  Any 
associated objective neurological abnormalities should be 
evaluated separately.

Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).  Note (1) to the 
Diagnostic Code 5243 defines an "incapacitating episode" as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" were defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  Note (2) states that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  The note 
further instructs to evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Finally, Note (3) 
states that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.




In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The medical evidence for consideration prior to September 23, 
2002, includes a September 1994 VA examination indicating 
residuals of a crush injury to the veteran's back.  The 
examiner noted somewhat straightened lordosis with forward 
flexion of 50 degrees, extension of 10 degrees, right and 
left lateral flexion of 20 degrees, and right and left 
rotation of 30 degrees.  In March 1996, the veteran underwent 
another VA examination indicating degenerative joint disease 
of the lumbar spine with restricted mobilities.  The examiner 
noted radiographic evidence of degenerative joint disease of 
"rather prominent severity" of the lower back.  In 
addition, he noted "significant motor impingement and 
contusion" of the pelvic and back area.  The veteran had 
straightened lumbar lordosis with flexion of 60 degrees, 
extension of 20 degrees, right and left flexion of 20 
degrees, and right and left rotation of 25 degrees.  

In a hearing dated June 1997, the veteran reported that he 
could bend over but sometimes needed assistance to get back 
up.  He also reported that he could lean sideways a little 
bit and could only walk approximately fifteen minutes.  A 
January 2000 VA X-ray report revealed anterior osteophytes 
along the superior and inferior aspects of the lumbar spine 
vertebral bodies as well as narrowing at L5-S1.  A VA 
physical therapy treatment note dated in May 2000 states that 
the veteran's spine's range of motion was limited to 60 
percent flexion and 50 percent extension.

The foregoing evidence does not approach relative balance as 
to supporting a rating in excess of 20 percent under the DC 
5292 in effect prior to September 23, 2002.  The veteran's 
limitation of motion was no more than moderate.  Moreover, no 
additional functional limitations were noted in the above 
examination which would warrant the application of a higher 
rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, there was no diagnosis of intervertebral disc 
syndrome or neurological symptoms addressed by the medical 
examiners prior to September 23, 2002.  Thus, a separate 
rating under DC 5293 was inapplicable.

During a VA examination in October 2002, the veteran's 
forward flexion of the lumbar spine was to 50 degrees, 
extension was 15 degrees, lateral flexion was 30 degrees to 
the left and 25 degrees to the right, and rotation was 30 
degrees to the left and right.  The examiner also noted that 
the veteran was able to stand on his heels and toes with some 
unsteadiness and straight leg raising was 35 degrees on the 
left and 50 degrees on the right.  Knee deep tendon reflexes 
were normal, as were dorsiflexion and plantar flexion of the 
ankles.  There was some weakness on dorsiflexion and plantar 
flexion of the left great toe.  The examiner diagnosed the 
veteran with degenerative disease and spondylosis of the 
thoracolumbar vertebrae and facet disease of L5-S1.  

In an October 28, 2004 VA treatment note, the veteran was 
reported to have diffuse mid-lumbosacral back pain with 
positive straight leg raising and he could not bend over - an 
initial notation of such impairment of record.  In April 
2005, the veteran underwent another VA examination, when the 
record demonstrates marked diminution of back function.  The 
examiner diagnosed the veteran with severe degenerative disc 
disease, spondylolisthesis, and facet arthropathy.  He had 
forward flexion of 40 degrees, extension of 10 degrees, 
lateral flexion of 10 degrees to the left and 15 degrees to 
the right, and rotation of 15 degrees to the left and right.  
Significantly, however, the veteran reported and was noted to 
have pain on motion as well as increased pain during 
repetitive use, which (in the examiner's assessment) caused a 
50 percent decrease in his spine's range of motion.  He also 
had increased fatigue and incoordination with repetitive 
motion.  The veteran had negative straight leg raising.  
Sensory and motor examinations were intact in the lower 
extremities and there were no incapacitating episodes.

Applying DC 5292 to the above medical evidence, it is clear 
that the veteran had no more than moderate limitation of the 
lumbar spine indicated on the October 15, 2002 VA examination 
report.  There were no flare-ups or increased limitation of 
function with pain or repetitive use.  DeLuca v. Brown, 8 
Vet. App. 202 (1995.) Thus, a rating in excess of 20 percent 
was not warranted under DC 5292 prior to April 7, 2005.    
However, the Board finds that an increased rating of 40 
percent (the maximum rating) is warranted under DC 5292 for 
the period beginning with April 7, 2005 because the examiner 
reported a significant additional increase in functional 
limitation (50 percent) after repetitive use.  

Thus, prior to October 2004, the evidence did not then 
support an increased rating under DC 5293 because, while some 
neurological symptoms were noted, there was no diagnosis of 
intervertebral disc disease and no incapacitating episodes 
were recorded.

The Board has also considered the possibility of a higher 
rating for the veteran's limitation of motion under DC 5242 
for Degenerative Arthritis of the Spine, the General Rating 
Formula for Diseases and Injuries of the Spine, effective 
September 26, 2003.  As noted above, the April 7, 2005 VA 
examination provides the basis for a rating of 40 percent, 
but no greater based on the veteran's limitation of motion 
and additional functional limitations under DeLuca.  

However, affording the veteran the benefit of the doubt, and 
considering the relatively consistent clinical findings of 
other examinations, (as evidenced by the April 2005 VA 
medical record) the Board will assume the severity of the 
disability was present on October 28, 2004 when the veteran 
was found to have diffuse back pain and was unable to bend.  
Because there was no diagnosis of intervertebral disc disease 
or incapacitating episodes, a separate rating for 
intervertebral disc syndrome under DC 5243 is not warranted.  

However, the new regulations do allow for a separate rating 
for any associated objective neurological abnormalities.  See 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 1.  Considering that the veteran had positive 
straight leg raising and weakness of the left great toe shown 
on the October 2002 VA examination and positive straight leg 
raising shown on a treatment note on October 28, 2004, the 
Board must assume that neurological symptoms continued at the 
time of the April 2005 examination, although they were not 
found on the day of the examination.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  
Stated alternatively, the mandate to accord the benefit of 
the doubt is triggered when the evidence has reached such a 
stage of balance.  In this matter, the Board is of the 
opinion that this point has been attained.  Because a state 
of relative equipoise has been reached in this case, the 
benefit of the doubt rule will therefore be applied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 

On this basis, the veteran is assigned a separate disability 
rating of 10 percent for mild incomplete paralysis of the 
sciatic nerve, effective October 28, 2004.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.  That code provides a 10 
percent evaluation for mild incomplete paralysis of the 
sciatic nerve; a 20 percent evaluation for moderate 
incomplete paralysis of the sciatic nerve; a 60 percent 
rating for severe incomplete paralysis of the sciatic nerve; 
and an 80 percent evaluation for complete paralysis of the 
sciatic nerve.  Because the veteran's examinations indicated 
only positive straight leg raise with some weakness in the 
toe, his disability warrants no more that a 10 percent 
evaluation for mild incomplete paralysis.

Based on the foregoing, the Board otherwise finds that the 
preponderance of the evidence is against the claim for an 
increased rating for the period from August 5, 1994 to 
October 27, 2004.  In addition, the veteran's disability of 
the spine warranted no greater than a 40 percent disability 
rating from October 28, 2004 through the present.  Finally, 
the veteran's apparent mild sciatic nerve paralysis warrants 
no greater that a 10 percent disability rating from October 
28, 2004 to the present.  In arriving at this determination, 
consideration has been given to the entire evidence of 
record.   38 U.S.C.A. § 5107.


ORDER

An evaluation in excess of 20 percent, for traumatic 
arthritis of the lumbar spine is denied for the period from 
August 5, 1994 through October 27, 2004.

An evaluation in excess of 40 percent for traumatic arthritis 
of the lumbar spine for the period beginning October 28, 2004 
is denied.  

A 10 percent neurological evaluation for mild paralysis of 
the sciatic nerve is assigned, effective October 28, 2004.  




	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


